Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments filed on Feb. 28, 2022 has been received and entered.
Currently, Claims 1-3, 5-9, 11-15 and 17-23 are pending.  Claims 1-3, 5-9, 11-15, and 17-23 are examined on the merits.   

Election/Restrictions
Applicant’s election of the species a berry in the reply filed in Feb. 28, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-9, 11-14 and 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 and 20-26 of copending Application No. 17207339. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim the same method.
Present Application claims 50-100 mg lipoic acid, 5-20 mg co-enzyme Q-10, 50-200 mg green tea, 5-20 microgram selenium, 20-300 mg turmeric/curcumin, 25-150 microgram vitamin D.
Application No. 17207339 claims 75 microgram vitamin D, 10 microgram selenium, 100 mg green tea, about 100 mg curcuminoids, about 20 mg lipoic acid, about 10 mg CoQ10.
However, the amounts for each ingredient are different in the two applications.
The reference does teach the composition for treating health in animals.  Application No. 17207339 claims 75 microgram vitamin D, 10 microgram selenium, 100 mg green tea, about 100 mg curcuminoids, about 20 mg lipoic acid, about 10 mg CoQ10.  The amount of dosage is an amount that one would adjust for delivery of the daily amount that is within the safety amounts recognized by the FDA.  Thus, it would have been obvious to make a concentrated composition containing the amounts of the total ingredients for use as a supplement to the diet.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2, 5-9, 11-14 and 17-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10989717 B1 in view of Bagley et al. (US 20110287109 A1).
 Present Application claims 50-100 mg lipoic acid, 5-20 mg co-enzyme Q-10, 50-200 mg green tea, 5-20 microgram selenium, 20-300 mg turmeric/curcumin, 25-150 microgram vitamin D.
However, no amounts are taught by Patent 10989717 B1.
Bagley et al. teaches a method for health in animals, such as dog [0022] comprising recommended ingredients vitamin D, vitamin E, selenium, turmeric, green tea, alpha lipoic acid, and coenzyme Q10.  The composition foodstuff.  [0073] In some embodiments, the composition comprises vitamin D. In some embodiments, the composition comprises about 100-3000, about 500-2000, about 1000-1750, about 1250-1750, about 750-1250, about 950-1050 IU of vitamin D, which can be about 75 mcg.  [0064] In some embodiments, the composition comprises selenium. In some embodiments, the composition comprises about 100-200, about 125-175, about 145-155 mcg of selenium. In some embodiments, the composition comprises at least 10, 20, 30, 40, 50, 60, 70, 80, 90, 100, 110, 120, 130, 140, 150, 160, 170, or 180 mcg of selenium. In some embodiments, the composition comprises about 10, 20, 30, 40, 50, 60, 70, 80, 90, 100, 110, 120, 130, 140, 150, 160, 170, or 180 mcg of selenium. [0067] In some embodiments, the composition comprises CoQ10.  In some embodiments, the composition comprises about 1-100, about 1-75, about 1-50, about 1-25, about 1-20, about 10-30, about 10-20, about 15-25, about 17-22, or about 10, 15, or 20 mg of CoQ10. In some embodiments, the composition comprises 10, 20, 30, 40, 50, 60, 70, 80, 90, or 100 mg of CoQ10. In some embodiments, the composition comprises at least 10, 20, 30, 40, 50, 60, 70, 80, 90, or 100 mg of CoQ10. In some embodiments, a composition comprises about 0.01-0.05, about 0.02-0.05, about 0.03-0.05, about 0.04-0.05, about 0.03-0.04, about 0.03-0.035, or about 0.03-0.05% w/w of CoQ10.  [0075] In some embodiments, the composition comprises alpha lipoic acid. In some embodiments, the composition comprises at least 10, 20, 30, 40, or 50 mg of alpha lipoic acid. [0076] In some embodiments, the composition comprises 10, 20, 30, 40, or 50 mg of alpha lipoic acid. In some embodiments, the lipoic acid is microencapsulated alpha lipoic acid provided from a composition that is 70% alpha lipoic acid.  [0078] In some embodiments, the composition comprises at least 10, 20, 30, 40, 50, 60, 70, 80, 90, or 100 mg of turmeric seed extract. In some embodiments, the composition comprises about 10, 20, 30, 40, 50, 60, 70, 80, 90, or 100 mg of turmeric seed extract. [0079] In some embodiments, the composition comprises green tea extract, which can also be referred to as green tea leaf extract. In some embodiments, the composition comprises at least 10, 20, 30, 40, 50, 60, 70, 80, 90, or 100 mg of green tea extract. In some embodiments, the composition comprises about 10, 20, 30, 40, 50, 60, 70, 80, 90, or 100 mg of green tea extract.  
The reference does teach the composition for treating health in animals.  Bagley et al. teaches a method for health in animals, such as dog [0022] comprising recommended ingredients vitamin D, vitamin E, selenium, turmeric/curcumin, green tea, alpha lipoic acid, and coenzyme Q10.  The amount of dosage is an amount that one would adjust for delivery of the daily amount that is within the safety amounts recognized by the FDA.  Thus, it would have been obvious to make a concentrated composition containing the amounts of the total ingredients for use as a supplement to the diet.  Additionally, the amount of a specific ingredient in a composition that is used for a particular purpose (the composition itself or that particular ingredient) is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, especially within the ranges taught by the reference.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Conclusion
	No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947.  The examiner can normally be reached on Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Catheryne Chen                                              Examiner Art Unit 1655

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655